Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 1 of 7
         Case1:19-cr-02880-MVASEALED* Document2 Filed08/28/19 FFIV IaI
                                                                     ND
                                                                           UNITED STATES DISTRICT COURT
                                                                            ALBUQUERQUE, NEW M EXICO

                               lx THE IJXITED STATESolserltlc'rcouR'r                 Atlc 2 8 2g19

                                    FOR THE Dlsnx c'royxcw M Exlco                M ITCHELL R. ELFERS
                                                                                        CLEaK
    UNITED STA TES oy A M ERICA ,

                      plaintift                           CRJMINALxo. lJi--lW ; > /
                vs.                                       Cotmts1-4:18U.S.C.j1343:W ireFraud.
    M ICH AEL ALEM S a.k.a.HM et                                     .       ..

    sawi-,                                                     (l-k p .
                                                                      5 -
                      D efendant.

                                            IN D lC T M E N T

    The Grand Jury charges:

                                                Introduction

                      From on oraboutDecember16,2013 and continuing to on oraboutDecem ber27,

    2015,in the DistrictofN ew M exico and elsewhere,defendant,M ICH AEL ALEM S,and others

    know n and unknow n to the Grand Jury,knowingly and intentionally devised and executed a

    schem eand artifice both to defraud atld to obtain m oney and property by m eansofm aterially

    falseand fraudulentpretenses,representationsandpromises. Forthepurposeofexecutingthe

    schem e and artitice,defendantknow ingly caused interstate and foreign wire com m unicationsto

    be sent.

                                                Backarotmd

           2.         Atrelevanttim es,defendantwasan A m erican citizen w ho m aintained residences




                                                     1
Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 2 of 7
         Case 1:19-cr-02880-MV *SEALEDA Document2 Filed 08/28/19 Page 2 Of7



     in Georgia and Florida.

            3.     A trelevanttim es,Victim A w asa residentofKansas.

           4.      Atrelevanttim es,V ictim B w asa residentofN ew M exico.

                                       The Schem e and Artifice

           5.     D efendantexecuted a high yield investm entfraud schem e. Victim s were

    prom ised very high rem rnsin very shortperiods oftim e,asm uch as400% profitin a few w eeks.

    Victim sw erealso assured thatthere w aslittle orno risk.

           6.     ltwaspartofthe schem e to defraud thatdefendantidentified potentialvictim s

    through a network ofotherswho posed asfinancialbrokersorinvestors. Forexnm ple, Victim

    A w as approached by an individualwho he did notknow . Thatindividualthen putV ictim A

    into contactwith anotherperson who identified as a financialbroker. The brokerthen directed

    Victim A to defendant. Victim B sim ilarly m ade contactw ith an individualwho claim ed to be a

    businessperson. The businessperson introduced Victim B to the snm e financialbroker. The

    brokerand the businessperson then introduced Victim B to defendant.

                  ltw asfurtherpartofthe schem ethatdefendantrepresented him selfto be a baznker

    orinvestornam ed M etBawilocated in Switzerland.

           8.     ltw as furtherpartofthe schem ethatdefendantcom m unicated w ith victim sover

    Skype and through otherelectronic m eansto proposepotentialinvestm ents. The detailsofthe

    investm entsvaried and w ere deliberately keptvague. D efendantvariously described the

    investmentsas,forexnm ple,the lease ofabaak guarantee,bullettrades, orcom m odity and

    financialinstrum entspeculation.

          9.      ltw asfurtherpartofthe schem e thatdefendantprom ised very high yieldsin a
    shortam otm toftim e. Forexam ple,Victim A w asprom ised a gross500% return thatwould be
Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 3 of 7
         Case 1:19-cr-02880-MV *SEALEDA Docum ent2 Filed 08/28/19 Page 3 of7



    paid in lesstban 60 days. V ictim B w as prom ised a gross500% retum thatw ould be paid in 45

    days.

            10.    ltwas furtherpartofthe scheme thatdefendantpresented victim sw ith a contract

    w ith hiscom pany,RUN SS Ltd. On the contract,RUN SS pum orted to have an office in Zurich,

    Switzerland. Thecontractswerelargely boilerplateand hadfew orno detailsregardingthe

    purported investm ent,butdid prom ise extrem ely high returns.

            11.    ltwasfurtherpartofthe schem e thatdefendantrepresented to victim sthatthe

    investm ents canied very little risk. Ifvictim swere hesitant,defendantw ould introduce

    IndividualC as som eone who could offerinsurance on the transaction. IndividualC was

    represented to be an A ustralian citizen w ith businesstiesto Hong Kong.

            12.    ltwasfurtherpartofthe schem ethatlndividualC would comm unicate with

    victim sand representthathiscom pany,purportedly located in Hong K ong, could sellthevictim s

    an ttinsurance wrap''thatw ould guarantee both theirinvestm entand theirentire rettu'n. The

    investm entwould then be riskless. IndividualC offered this insurance foronly a few percentof

    the value ofthe initialinvestm ent.

                  ltw as fartherpartofthe schem ethatIndividualC would offerreferencesin the

    United Stateswho could vouch forhim . Forexam ple, lndividualC provided Victim A w ith

    contactinform ation foran individualliving in Florida. Thatindividualvouched forIndividual

    C and stated thathe and IndividualC had severalsuccessfultransactionsoverten yer s.

                  Itwasf'urtherpartofthe schem e thatdefendantw ould suggestusing Attorney D

   asan escrow agent. Attorney D w asa Florida attorney and the use ofan Am erican law yer

   provided reassurartce to the victim sthatdefendantw aslegitim ate.




                                                  3
    Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 4 of 7
ç            Case 1:19-cr-02880-MV ASEALED* Document2 Filed 08/28/19 Page 4 of7



               15.    ltwasfurtherpa14 ofthe schem ethatthe use ofAttom ey D 'strustaecounthelped

        avoiddiscoveryoftheschemebecausesuchaccountsarenotsubjecttoallreporting
        requirementstowhichordinarybankaccountsaresubject.
               16.    Itw asfurtherpartofthe schem e thatupon receiving fundsfrom avictim ,

        defendantw ould instructA ttorney D to distribute the ftm dsto him , IndividualC,and various

        othersincluding the financialbrokerand the individualw ho had vouched forlndividualC .

        Defendantdirectedthedisbursementoffunds. NofundsweresenttoRUNSS,thecompany

        with which thevictimshad signed acontract.

               17.    Itw asfurtherpartofthe schem e thatlndividualC received farm ore ofthe

        proceedsfrom the fraud than hequoted asa price forthe purported insurance. Forexam ple,

        defendantand V ictim A had agreed thatdefendantw ould coverthecostoflndividualC 's

        insurance,$48,000. lnstead,afterreceivingfundsfrom Victim A,defendantinstrtlctedAttom ey
       D to send $165,000 to an accountinIndividualC'snnme attheHongKong ShanghaiBanking

       Corporation. ForVictim B,thecostoftheinsurancewasto be $70,000. Afterreceiving funds

       from Victim B,however,defendantinstructed AttorneyD tosend$500,000 to thesam eaccount
       oflndividualC 's.

              18.    ltwasfurtherpartofthe schemethatdefendantm adenoeffortto investortrade

       with the fundsreceived from the victim s. Instead,he used the m oney to fund personalexpenses

       forhim selfand hisfam ily and to gam ble. Forexnmple,defendantinstructed Attorney D to

       transferapproximately $89,000topayoffaresidentialmortgageloan in thenam eofdefendant's
       brother.

              19.    A sa furtherexam ple,afterreceiving fundsfrom Victim B in O ctober2014,

       defendantinstructed AttorneyD to send $500,000to an accountatBank ofAm ericafor


                                                     4
    Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 5 of 7
j            Case 1:19-cr-02880-MV *SEALED* Document2 Filed 08/28/19 Page 5 of7



        Am erican Solution Consulting lnc.,a com pany defendanthad incorporated and controlled.

        Overthe nextfourm onths,defendantobtained six cashier'schecksfrom thataccounttotaling

        $327,000. Allsixcashier'scheckswerecashed bydefendantataFloridacasino.

               20.     ltwasfurtherpartofthe schem ethatneitherdefendantnorIndividualC everpaid

        any money back to the victim s.

               21.     Itw asfurtherpartofthe schem e thatwhen thevictim s soughtinstead to collect
        from the insurance issued by lndividualC's com paay, lndividualC and defendantm aderepeated

        prom isesto eventually pay som e nm ountofm oney. These repeated prom isesw ere calculated to

        delaythevictim 'srecognitionthatthey hadbeendefraudedand delay any attemptthey madeto

        reportthecrim e to 1aw enforcem ent.

               22.    Forexam ple,Victim A sentftm dsin July 2014. On January 22,2015 Individual

        C spoke to Victim A on the telephone and prom ised to pay in fullby Februm'y 6, 2015. A sa

       furtherexam ple,Victim B sentfundsin O ctober2014. On Decem ber27,2015,defendant

       em ailed Victim B a letterfrom IndividualC thatm adeexcusesforthe failure to pay and

       prom ised thatafirstpaym entwould be m ade by January 21,2016. D espite theseprom ises,

       IndividualC did notm ake any paym entsto the victim s.

                                               Counts1through 4

              23.     Onoraboutthebelow dates,in theDistrictofNew M exicoand elsewhere,

       M ICH A EL ALEX IS,forthepurpose ofcxecuting the schem e and artitice to defraud and to

       obtain m oney and property underfalse pretenses, caused to be m ade the following wire

       com m unications:

                     Count                          Date                        D escri tion
                      1                   October6,2014                W iretransferof$1,000,000
                                                                       from Victim B to Attorne


                                                     5
Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 6 of 7
         case 1:19-cr-02880-MV *SEALED* Document2 Filed 08/28/19 Page 6 of7



                                                                    D 's W ells Fargo account
                                                                    ending 3749.
                   2                October8,2014                   W iretransferof$500,000
                                                                    from Attom ey D 's accountto
                                                                    IndividualC 'sH ong Kong
                                                                    ShanghaiBanking
                                                                    Corporation Accountending        '
                                                                    8888.
                   3                October31,2014                  W ire transferof$500,000
                                                                    from Attorney D 's accountto
                                                                    A m erican Solution
                                                                    Consulting Corp.accountat
                                                                    Bank ofA m erica ending
                                                                    3911.
                   4                D ecem ber27,2015               Em ailcom m unication from
                                                                    defendantto Victim B
                                                                    containing a prom isefrom
                                                                    IndividualC to pay by
                                                                    January 21,2016.

           A11inviolation of18U.S.C.j1343.
                                   FORFEITURE A LLEGATION

           Counts 1through 4 ofthisindictm entare incorporated aspartofthissection ofthe

    indictm entas iffully rc-alleged herein forthepurposeofalleging forfeitureto the United States

    pttrsuantto 18U.S.C.j982(a)(1)(C)and28U.S.C.j246l(c).
           Uponconvictionofanoffenseinviolationof18U.S.C.j1343,setforthinCounts1
    through 4 ofthisindictm ent,the defendant,M ICH AEL A LEM S,shallforfeitto the United

    Statespursuantto18U.S.C.j981(a)(1)(C)and28U.S.C.j2461(c),anyproperty,realor
    personal,whichconstitutesorisderivedfrom proceedstraceabletotheoffensets).
           Theproperty to be forfeited to the United States includes,butisnotlim ited to,the

    follow ing:

              PERSON A L JUD GM EN T

           A sum ofm oney representing the property constituting,orderived from ,any proceeds
Case 0:20-mj-06053-PMH Document 1 Entered on FLSD Docket 02/03/2020 Page 7 of 7
        Case 1:19-cr-02880-MV *SEALEDA Document2 Filed 08/28/19 Page 7 Of7



    thatdefendantobtained,directly orindirectly,asa resultofthe offenses setforth in Counts 1

    through 4.

            lfany ofthe property described above,asa resultofany actorom ission

    ofthe defendant:

                   carm otbe located upon the exerciseofdue diligence;

               b. hasbeen transfen'
                                  ed or sold to,ordeposited with,a third party;

                   hasbeenplacedbeyondthejurisdictionofthecourt;
                   has been substantially dim inished in value;or

                   has been com m ingled with otherproperty which cnnnotbe divided w ithout

                   difficulty,

    itistheintentoftheUnitedStates,pursuantto21U.S.C.j853û9,asincorporatedbyTitle28,
    United StatesCode,Section 2461(c),to seek forfeitureofany otherproperty ofthedefendantup
    to the value ofthe forfeitable property described above.



                                                        A TRU E BILL:


                                                                    5
                                                        FOREPER SO OF THE GM N D JURY
       Z,         -   - - ,=   M
    A ssistantU nited StatesAttorney

                 08/23/19 2:02PM
